Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/30/2020. Claims 1, 8 and 15 have been amended. Claims 1-20 are now pending in this Application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (U.S. Pub No. 2016/0132576 A1), and in view of Bengali et al (U.S. Pub No. 2014/0229423 A1), and further in view of Bender (U.S. Pub No. 2015/0370871).

As per claim 1, Qi discloses a method for intelligent load plan run in a multidimensional database, the method comprising: 
receiving a trigger to start an extract, transform, load (ETL) process based upon the intelligent load plan, wherein the trigger is one of an on-demand trigger or a scheduled trigger; (Par [0047, 0055-0056]); and 
upon the check determining that neither the data source nor the data warehouse are currently undergoing a patching process, causing by the intelligent load plan the ETL process to execute, the execution of the ETL process comprising (Par [0062]): 
extracting a first set of data from a data source, transporting the first set of data from the data source to a data warehouse, wherein the data warehouse comprises a staging area and a database, transforming the first set of data from the data source at the staging area, and loading the transformed first set of data from the data source at the database (Par [0079-0083]). 

However, however, Bengali discloses checking, by the intelligent load plan, a database table for an indicator to determine if a data source or a data warehouse are currently undergoing a patching process; said check determining that at least one of the data source and the data warehouse is undergoing a patching process being based upon an entry within the database table indicative of an active patching processing, said entry being made by a patch orchestrator (Par [0020, 0030-0031] indicate the data is in progress).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Bengali into the teachings of Qi in order to improve the system (Par [0002]). 
Qi and Bengali do not explicitly discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, issuing a warning by the intelligent load plan; and causing, by the intelligent lead plan, the ETL process to be abort prior to the execution of the ETL process.
However, Bender discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, issuing a warning by the intelligent load plan causing, by the intelligent lead plan; and the ETL process to be abort prior to the execution of the ETL process (Par [0037] aborting the job with an error message).

As per claim 2, Qi discloses the method of claim 1, further comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if the data source has been upgraded; and upon the check determining that the data source has not been upgraded, allowing the intelligent load plan to cause the ETL process to execute (Par [0061]). As per claim 3, Qi discloses the method of claim 2, further comprising: upon the check determining that the data source has been upgraded, checking, by the intelligent load plan, to determine if the upgraded data source is compatible; and upon the check determining that the upgraded data source is compatible, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0064]). As per claim 4, Qi discloses the method of claim 1, further comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if there is a scheduled blackout window; and upon the check determining that there is not a scheduled blackout window, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0065]). As per claim 5, Qi discloses the method of claim 4, further comprising: upon the check determining that there is a blackout window, checking, by the intelligent load plan, to determine if the ETL process can complete before the blackout window begins; and upon the check determining that the ETL process can complete before the blackout window begins, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0065]). As per claim 6, Qi discloses the method of claim 1, further comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if another load plan is currently running; and upon the check determining that another load plan is not currently running, allowing the intelligent load plan to cause the ETL process to execute (Par [0044-0047]). As per claim 7, Qi discloses the method of claim 1, wherein the data warehouse further comprises a source dependent datastore (SDS), the method further comprising: replicating the first set of data into the SDS; checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if the replication of the first set of data into the SDS is complete; and upon the check determining that the replication of the first set of data into the SDS is complete, allowing the intelligent load plan to cause the ETL process to execute (Par [0034]). As per claim 8, Qi discloses a system for intelligent load plan run in a multidimensional database, the system comprising: 
one or more microprocessors; and a processor, running on the one or more microprocessors, wherein the processor operates to perform steps comprising (Par [0101]): 
receiving a trigger to start an extract, transform, load (ETL) process based upon the intelligent load plan, wherein the trigger is one of an on-demand trigger or a scheduled trigger; (Par [0047, 0055-0056]); and 
upon the check determining that neither the data source nor the data warehouse are currently undergoing a patching process, causing by the intelligent load plan the ETL process to execute, the execution of the ETL process comprising (Par [0062]):

Qi does not explicitly disclose checking, by the intelligent load plan, a database table for an indicator to determine if a data source or a data warehouse are currently undergoing a patching process; said check determining that at least one of the data source and the data warehouse is undergoing a patching process being based upon an entry within the database table indicative of an active patching processing, said entry being made by a patch orchestrator.
However, however, Bengali discloses checking, by the intelligent load plan, a database table for an indicator to determine if a data source or a data warehouse are currently undergoing a patching process; said check determining that at least one of the data source and the data warehouse is undergoing a patching process being based upon an entry within the database table indicative of an active patching processing, said entry being made by a patch orchestrator (Par [0020, 0030-0031] indicate the data is in progress).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Bengali into the teachings of Qi in order to improve the system (Par [0002]). 
Qi and Bengali do not explicitly discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, causing, by the intelligent lead plan, the ETL process to be abort prior to the execution of the ETL process.
Qi and Bengali do not explicitly discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, issuing a warning by the intelligent load plan; and causing, by the intelligent lead plan, the ETL process to be abort prior to the execution of the ETL process.
However, Bender discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, issuing a warning by the intelligent load plan causing, by the intelligent lead plan; and the ETL process to be abort prior to the execution of the ETL process (Par [0037] aborting the job with an error message).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Bender into the teachings of Qi as modified by Bengali in order to increase efficiencies with valuable computing resources (par [0013]).As per claim 9, Qi discloses the system of claim 8, wherein the processor operates to perform further steps comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if the data source has been upgraded; and upon the check determining that the data source has not been upgraded, allowing the intelligent load plan to cause the ETL process to execute (Par [0061]).As per claim 10, Qi discloses the system of claim 9, wherein the processor operates to perform further steps comprising: upon the check determining that the data source has been upgraded, checking, by the intelligent load plan, to determine if the upgraded data source is compatible; and upon the check determining that the upgraded data source is compatible, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0064]).As per claim 11, Qi discloses the system of claim 8, wherein the processor operates to perform further steps comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if there is a scheduled blackout window; and upon the check determining that there is not a scheduled blackout window, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0065]). As per claim 12, Qi discloses the system of claim 11, wherein the processor operates to perform further steps comprising: upon the check determining that there is a blackout window, checking, by the 
receiving a trigger to start an extract, transform, load (ETL) process based upon the intelligent load plan, wherein the trigger is one of an on-demand trigger or a scheduled trigger; (Par [0047, 0055-0056]); and 

extracting a first set of data from a data source, transporting the first set of data from the data source to a data warehouse, wherein the data warehouse comprises a staging area and a database, transforming the first set of data from the data source at the staging area, and loading the transformed first set of data from the data source at the database (Par [0079-0083]).
Qi does not explicitly disclose checking, by the intelligent load plan, a database table for an indicator to determine if a data source or a data warehouse are currently undergoing a patching process; said check determining that at least one of the data source and the data warehouse is undergoing a patching process being based upon an entry within the database table indicative of an active patching processing, said entry being made by a patch orchestrator.
However, however, Bengali discloses checking, by the intelligent load plan, a database table for an indicator to determine if a data source or a data warehouse are currently undergoing a patching process; said check determining that at least one of the data source and the data warehouse is undergoing a patching process being based upon an entry within the database table indicative of an active patching processing, said entry being made by a patch orchestrator (Par [0020, 0030-0031] indicate the data is in progress).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Bengali into the teachings of Qi in order to improve the system (Par [0002]). 
Qi and Bengali do not explicitly discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, issuing a warning by the intelligent load plan; and causing, by the intelligent lead plan, the ETL process to be abort prior to the execution of the ETL process.
However, Bender discloses upon the check determining that at least one of the data source and the data warehouse is undergoing a patching process, issuing a warning by the intelligent load plan causing, by the intelligent lead plan; and the ETL process to be abort prior to the execution of the ETL process (Par [0037] aborting the job with an error message).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Bender into the teachings of Qi as modified by Bengali in order to increase efficiencies with valuable computing resources (par [0013]).As per claim 16, Qi discloses the non-transitory computer readable storage medium of claim 15, the steps further comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if the data source has been upgraded; and upon the check determining that the data source has not been upgraded, allowing the intelligent load plan to cause the ETL process to execute (Par [0061]).As per claim 17, Qi discloses the non-transitory computer readable storage medium of claim 16, the steps further comprising: upon the check determining that the data source has been upgraded, checking, by the intelligent load plan, to determine if the upgraded data source is compatible; and upon the check determining that the upgraded data source is compatible, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0064]).As per claim 18, Qi discloses the non-transitory computer readable storage medium of claim 15, the steps further comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if there is a scheduled blackout window; and upon the check determining that there is not a scheduled blackout window, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0065]).As per claim 19, Qi discloses the non-transitory computer readable storage medium of claim 18, the steps further comprising: upon the check determining that there is a blackout window, checking, by the intelligent load plan, to determine if the ETL process can complete before the blackout window begins; and upon the check determining that the ETL process can complete before the blackout window begins, allowing the intelligent load plan to cause the ETL process to execute (Par [0061-0065]).As per claim 20, Qi discloses the non-transitory computer readable storage medium of claim 15, the steps further comprising: checking, by the intelligent load plan, prior to the intelligent load plan causing the ETL process to execute, to determine if another load plan is currently running; and upon the check determining that another load plan is not currently running, allowing the intelligent load plan to cause the ETL process to execute (Par [0044-0047]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday-Thursday from 9:30 AM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 17, 2021

/THU N NGUYEN/Examiner, Art Unit 2154